DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provision. 

Claims 1-20 are presented for examination.  This office action is in response to the application filed on 10/23/2020.

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed on 10/23/2020 and 2/8/2022. The information disclosed therein was considered

Specification
Applicants are reminded to update the status of the referenced U.S. applications in the Related Applications section and in any other corresponding area in the specification, if any.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title should be more specific to differentiate the invention from similar inventions in the patent literature.
The “mapping state” and “depth mapping table” aspects of the invention should be mentioned in the title so that the title is more descriptive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1 and 11 are rejected under pre-AIA  35 U.S.C. 102 (a) as being anticipated by Kamdar US patent application No. 2012/0173843.
As to claims 1 and 11, Kamdar discloses the claimed invention.  Kamdar discloses a method, comprising: receiving, at a memory translation unit (para [0004] “TLB”), a memory access request (para [004] “access to memory requested by a central processing unit”), the memory access request including a requested address ( para [0004] “virtual address”); determining a mapping state (para [0009] “hazard status indication”) of a region of a memory associated with the requested address; and providing a mapped address (para [0005] the physical address can be quickly retrieved to access the memory) to the memory, wherein the mapped address is selected from one of the requested address or a translated requested address based on the state of the region of the memory associated with the requested address   (para [0010] “The respective hazard status indications stored within the respective hazard status fields of the identified TLB entry may be used to determine whether the translated physical memory address stored within the respective address field of the identified TLB entry is associated with a memory write request that has not yet been committed to memory. In response to determining that the translated physical memory .   

Allowable Subject Matter
Claims 2-10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	The following is an Examiner's statement of reasons for the indication of allowable subject matter: claims 2-10 and 12-20 are allowable over the prior art of record because a search made does not detect the combined claimed elements as set forth in the claims 2-10 and 12-20.  Claims are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests providing a mapped address is selected from one of a requested address or a translated requested address based on a state of a region of the memory associated with the requested address and wherein determining a mapping state of a region of a memory associated with the requested address comprises comparing an entry in an old depth map table associated with the region with an entry in a depth map table associated with the region; and responsive to the entry of the old depth map table matching the entry of the depth map table, providing the requested address as the mapped address as described in the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mail date of this letter.  Failure to respond within the period for response will result in ABANDONMENT of the application (see 35 USC 133, MPEP 710.02, 710.02(b)). In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.    See 37 C.F.R. ' 1.111(c).

When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 


or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG C KIM whose telephone number is (571)272-4181.  The examiner can normally be reached on M-F 9:30-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONG C KIM/Primary Examiner, Art Unit 2138